DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Claim Objections
Claim 8 is objected to for minor informalities and requires the following correction:
In claim 8, line 3, the limitation “a religion” is repeated.  Appropriate correction is required.
Claim 3 is objected to for minor informalities and requires the following correction:
In claim 3, line 1, “according to claim 2 further comprising” should be changed to “according to claim 2, further comprising”, since this appears to be a typo.  Appropriate correction is required.
“according to claim 1 further comprising” should be changed to “according to claim 1, further comprising”, since this appears to be a typo.  Appropriate correction is required.
In claim 15, line 1, “according to claim 14 further comprising” should be changed to “according to claim 14, further comprising”, since this appears to be a typo.  Appropriate correction is required.
Claim 16 is objected to for minor informalities and requires the following correction:
In claim 16, line 1, “according to claim 1 further comprising” should be changed to “according to claim 1, further comprising”, since this appears to be a typo.  Appropriate correction is required.
Claim 19 is objected to for minor informalities and requires the following correction:
In claim 19, line 1, “according to claim 18 further comprising” should be changed to “according to claim 18, further comprising”.  Appropriate correction is required.
Claim 20 is objected to for minor informalities and requires the following correction:
In claim 20, line 1, “according to claim 19 further comprising” should be changed to “according to claim 19, further comprising”.  Appropriate correction is required.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of US Patent 10,979,852.

Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown by the underlined claim limitations in the table below (the similarities are underlined), the claims from the current application merely use different wording than the issued US patent, and the claim limitations of the current application are encompassed within those of the issued US patent, which have narrower limitations.    


Current Application Number 17/196,685 – Claim features that are also claimed within the co-pending application/US Patent, with similarities in features underlined.
US Patent 10,979,852 – Claim features that are also being claimed by the current application, with similarities in features underlined.
1 – A method comprising: storing first user information associated with a first user, the first user information comprising first contact information, a first location of a first user device, a first proximity preference, first affinity information and a first affinity preference; storing second user information associated with a second user, the second user information comprising second contact information, a second location of a second user device, a second proximity preference, second affinity information and a second affinity preference; determining that second user information satisfies the first proximity preference, based on the second location; determining that the second user information satisfies the first affinity preference, based on the second affinity information; transmitting, to the first user device, a first connection notification including first connection information comprising one or more of the second contact information, the second affinity information and the second location; determining, for the first user, an interaction relating to the second user; and transmitting a report to the first user device comprising information relating to the interaction.
A method comprising: storing first user information associated with a first user, the first user information comprising first contact information, a first location of a first user device, a first proximity preference, first affinity information and a first affinity preference, wherein the first affinity preference specifies a required affinity included in the first affinity information and storing second user information associated with a second user, the second user information comprising second contact information, a second location of a second user device, a second proximity preference, second affinity information comprising the required affinity and a second affinity preference; upon determining that the second user information satisfies the first proximity preference, based on the second location, transmitting a first proximity notification to a digital badge in communication with the first user device to thereby cause a proximity indicator associated with the digital badge to activate, wherein the determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location and the first proximity preference relates to a maximum distance within which the second user device must be located, and the maximum distance relates to a two or three-dimensional virtual environment; upon determining that the second user information satisfies the first affinity preference, based on the second affinity information comprising the required affinity and the additional required affinity, transmitting a first affinity notification to the digital badge to thereby cause an affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and based on having made a determination that the aggregate affinity score has been met or exceeded and that the second user information has satisfied the first proximity preference, transmitting, to the digital badge via the first user device, a first connection notification including first connection information comprising one or more of the second contact information, the second affinity information and the second location.


A method according to claim 1, wherein: the first user information further comprises a first privacy preference; the second user information further comprises a second privacy preference; and the first connection information included in the first connection notification is determined based on the second privacy preference.
2 - A method according to claim 1, wherein: the first user information further comprises a first privacy preference; the second user information further comprises a second privacy preference; and the first connection information included in the first connection notification is determined based on the second privacy preference.
3 - A method according to claim 2 further comprising: determining that the first user information satisfies the second proximity preference, based on the first location; determining that the first user information satisfies the second affinity preference, based on the first affinity information; and transmitting to the second user device, a second connection notification including second connection information comprising one or more of the first contact information, the first affinity information and the first location, wherein, the second connection information included in the second connection notification is based on the first privacy preference.
A method according to claim 2, further comprising: determining that the first user information satisfies the second proximity preference, based on the first location; determining that the first user information satisfies the second affinity preference, based on the first affinity information; and transmitting, to the second user device, a second connection notification including second connection information comprising one or more of the first contact information, the first affinity information and the first location, wherein, the second connection information included in the second connection notification is based on the first privacy preference.
A method according to claim 1, wherein: said determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location; and the first proximity preference relates to a maximum distance within which the second user device must be located.
4 - A method according to claim 1, wherein: said first proximity preference relates to an area within which the second user device must be located; and said determining that the second user information satisfies the first proximity preference is based on a determination that the second location is within the area.
5 - A method according to claim 4, wherein the maximum distance relates to a virtual environment.
5 - A method according to claim 4, wherein the area relates to a virtual environment.
6 - A method according to claim 1, wherein: said first proximity preference relates to an area within which the second user device must be located; and said determining that the second user information satisfies the first proximity preference is based on a determination that the second location is within the area.
A method according to claim 1, wherein each of the first affinity information and the second affinity information relates to one or more of the group consisting of: an age, a gender, an ethnicity, a language, a religion, an employer, an event, a task, an activity, a communication, a file, a show, a meeting, a class, a political topic, a sports topic, an educational subject, a religious topic, a research topic, a popular culture topic, a technology topic, an advertising topic, a geographic area, a virtual environment, a religious institution, an educational institution, an online forum, a social network, an individual, a sports team, a business, a charity, a government and a brand.
wherein the area relates to a virtual environment.
7 - A method according to claim 6, wherein: the required affinity relates to an individual; and the second affinity information comprises information relating to the individual
8 - A method according to claim 1, wherein each of the first affinity information and the second affinity information relates to one or more of the group consisting of: an age, a gender, a religion, an ethnicity, a language, a religion, an employer, an event, a task, an activity, a communication, a file, a show, a meeting, a class, a political topic, a sports topic, an educational subject, a religious topic, a research topic, a popular culture topic, a technology topic, an advertising topic, a geographic area, a virtual environment, a religious institution, an educational institution, an online forum, a social network, an individual, a sports team, a business, a charity, a government and a brand.
each of the first contact information and the second contact information comprises one or more of the group consisting of: a username, a unique ID, a name, one or more images, a residence, a mailing address, a phone number, an email address, a website, and an online account.
determining that the second user information satisfies the first affinity preference is based on a comparison of the first affinity information to the second affinity information.
9 - A method according to claim 1, further comprising: receiving a connection confirmation, wherein the first connection notification is transmitted to the first user device and/or the digital badge upon receiving the connection confirmation, and wherein said transmitting the first connection notification causes a status indicator associated with the digital badge to activate.

10 - A method according to claim 1, wherein a portion of the first affinity information is automatically determined or categorized.
11 - A method according to claim 9, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score.
11 - A method according to claim 1, further comprising: determining, for the first user, an interaction relating to the second user; and transmitting a report to the first user device comprising information relating to the interaction.
12 - A method according to claim 1, wherein the first affinity preference specifies that the second affinity information must include a specific affinity.
12 - A method according to claim 1, wherein the notification comprises one or more of an instruction, an event, a file, contact information, affinity information and location information.
13 - A method according to claim 1, wherein each of the first contact information and the second contact information comprises one or more of the group consisting of: a username, a unique ID, a name, one or more images, a residence, a mailing address, a phone number, an email address, a website, and an online account.


14 - A proximity affinity apparatus comprising: a memory storing: first user information associated with a first user, the first user information comprising a first location of the proximity affinity apparatus, a first proximity preference, first affinity information, and a first affinity preference, wherein the first affinity preference specifies a required affinity included in the first affinity information and an additional required affinity that is not included in the first affinity information; and second user information associated with a second user, the second user information comprising second contact information, a second a proximity indicator associated with a digital badge; an affinity indicator associated with the digital badge; a display; an actuator; and a processor adapted to: receive or determine location information associated with a second user of the second proximity affinity apparatus; upon determining that the location information satisfies the proximity preference, cause a proximity notification to be provided to the first user via the proximity indicator to thereby cause the proximity indicator associated with the digital badge to activate, wherein the determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location and the first proximity preference relates to a receive second affinity information associated with the second user, wherein the second affinity information comprises the required affinity; upon determining that the second affinity information satisfies the first affinity preference based on the second affinity information comprising the required affinity and the additional required affinity, cause an affinity notification to be provided to the first user via the affinity indicator to thereby cause the affinity indicator associated with the digital badge to activate, wherein the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score; and display, via the display, a connection notification relating to the transmit, to the digital badge via the first user device, a connection notification including connection information comprising one or more of the second contact information, the second affinity information and the second location information associated with the second user of the second proximity affinity apparatus.

15 - A proximity affinity apparatus according to claim 14, wherein the affinity notification comprises an intensity.
receiving a connection confirmation, wherein the first connection notification is transmitted to the first user device upon receiving the connection confirmation, and wherein said transmitting the first connection notification to the first user device causes a status indicator associated with the first user device to activate.

17 - A method according to claim 1, wherein a portion of the first affinity information is automatically determined or categorized.

18 - A proximity affinity apparatus comprising: a memory storing first user information associated with a first user, the first user information comprising a proximity preference and an affinity preference; and a processor adapted to: receive or determine location information associated with a second user; upon determining that the location information satisfies the proximity preference, cause a proximity notification to be provided to the first user; receive affinity information associated with the second user; upon determining that the affinity information satisfies the affinity preference, cause an affinity notification to be provided to the first user; and upon receiving or determining a connection confirmation, cause a connection notification to be provided to the first user.


19 - A proximity affinity apparatus according to claim 18 further comprising an output unit adapted to be activated based on one or both of the proximity notification and the affinity notification.

20 - A proximity affinity apparatus according to claim 19 further comprising a a display having a proximity indicator, an affinity indicator and a status indicator, wherein the proximity notification is provided to the first user via the proximity indicator, wherein the affinity notification is provided to the first user via the affinity indicator, and wherein the connection notification is provided to the first user via the status indicator.



	

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Three-Prong Test
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure (such as “printer means”), material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is modified by functional language and is linked by a transition word without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “output unit adapted to be activated…” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a1) as being anticipated by
Altman, et al (US PG Publication 2015/0181380), hereafter Altman

Regarding claim 1, Altman teaches a method comprising: 
storing first user information associated with a first user, the first user information comprising first contact information
([0054] and Fig. 4A – A mobile device stores first contact name, added to a group), 
a first location of a first user device 
([0050] and Fig. 2A - Smaller icons 206 indicate the location of friends of the user (location icons 206 include at least a first user device location)), 
a first proximity preference
([0054] and Fig. 4B – The mobile device stores distance/radius preference for group of first user, the first user being associated with a particular radius (.5 miles, 1 mile, 5 miles, 10 miles or Any)), 
first affinity information and a first affinity preference
([0054] and Fig. 4A – The mobile device stores group with associated interest of first user, the first user being a member of a particular group (School Friends, The Boys or All Friends)
(first affinity information = group, and first affinity preference = “Friend”));  
storing second user information associated with a second user, the second user information comprising second contact information
([0054] and Fig. 4A – The mobile device stores a second contact name, added to a group), 
a second location of a second user device
([0050] and Fig. 2A - Smaller icons 206 indicate the location of friends of the user (location icons 206 include at least a second user device location)), 
a second proximity preference
([0054] and Fig. 4B – The mobile device stores distance/radius preference for group of second user, the second user being associated with a particular radius (.5 miles, 1 mile, 5 miles, 10 miles or Any)), 
second affinity information and a second affinity preference
([0054] and Fig. 4A – The mobile device stores group with associated interest of second user, the second user being a member of a particular group (School Friends, The Boys or All Friends)
(second affinity information = group, and second affinity preference = “Friend”));
determining that second user information satisfies the first proximity preference, based on the second location
([0092] - A determination is made of any of the user's friends being within a specified radius, where when a friend enters this radius (both the first and second user satisfy the radius/proximity when within the radius));  
determining that the second user information satisfies the first affinity preference, based on the second affinity information
([0049] – The mobile device includes a map generator component, where the map generator component displays the locations of any friends (both the first and second user satisfy the “Friend” affinity preference, since they are members of the group)); and 
transmitting, to the first user device, a first connection notification including first connection information comprising one or more of the second contact information, the second affinity information and the second location
([0050] - Display area 204 displays certain information relating to the user, such as name, and status information. A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users
[0092] and Fig. 9 - The user notified if a friend enters. The user location and radius are displayed on map 904. A message is sent from the server to the user over network link 908 and displayed on the user's mobile device 902
(From [0050], a notification is transmitted from first to second user device that includes contact name and status, and from [0092], first user device is notified of location of second user));
determining, for the first user, an interaction relating to the second user
([0084] – Event manager allows the user to create and manage various events using date and location information and send invitations or messages regarding the events to friends using the grouping function and messaging utilities of the system
(second user interacts with event manager to create an event to be sent in an invitation to first user)); and 
transmitting a report to the first user device comprising information relating to the interaction
([0085] and Fig. 8A – FIG. 8A illustrates an example of an event manager function for implementation on a mobile device, information can be provided through the client side program for display through the mobile communication device, as shown in FIG. 8A
(Based on second user interaction with event manager, the event is sent in the invitation to first user)). 

Regarding claim 2, Altman teaches method according to claim 1, wherein: the first user information further comprises a first privacy preference
([0059] - Individual users are provided the capability of turning on or off their location sharing capability, where this is implemented through means of a toggle switch provided by the user interface on the mobile device for each individual user of the system, allowing a user to turn off location sharing for friend 1 or to turn it off for a class of friends); 
the second user information further comprises a second privacy preference
([0059] - The user turns on location sharing for friend 2); and
the first connection information included in the first connection notification is determined based on the second privacy preference
([0059] - The location information is shared for friend 2).

Regarding claim 3, Altman teaches a method according to claim 2 further comprising:
determining that the first user information satisfies the second proximity preference, based on the first location
([0092] - A determination is made of any of the user's friends being within a specified radius, where when a friend enters this radius (both the first and second user satisfy the radius/proximity when within the radius));
determining that the first user information satisfies the second affinity preference, based on the first affinity information
([0049] – The mobile device includes a map generator component, where the map generator component displays the locations of any friends (both the first and second user satisfy the “Friend” affinity, since they are members of the group)); and
transmitting to the second user device, a second connection notification including second connection information comprising one or more of the first contact information, the first affinity information and the first location
([0068] - If the invitee accepts the invitation, the second user acknowledges acceptance and shares his or her location information with the inviter, block 631
(first user/invitee transmits his or her location to the inviter/second user device)), 
wherein, the second connection information included in the second connection notification is based on the first privacy preference
([0059] - Individual users are provided the capability of turning on their location sharing capability, where this is implemented through means of a toggle switch provided by the user interface on the mobile device for each individual user of the system).

said determining that the second user information satisfies the first proximity preference is based on a comparison of the first location to the second location
([0092] - A comparison is made of the user's location compared to that of his or her friends to make the determination of any of the user's friends being within the specified radius (both the first and second user satisfy the radius/proximity when within the radius)); and 
the first proximity preference relates to a maximum distance within which the second user device must be located
(Fig. 4B preference menu includes a maximum distance within which the all of the user devices that are “Friends” must be located).

Regarding claim 6, Altman teaches a method according to claim 1, wherein:
said first proximity preference relates to an area within which the second user device must be located
([0092] - A user determined area or region around the user); and 
said determining that the second user information satisfies the first proximity preference is based on a determination that the second location is within the area
([0092] - An alert function can provide a graphic or audible alert to the user when a particular friend has entered a user determined area or region around the user).
	
Regarding claim 8, Altman teaches a method according to claim 1, wherein 
each of the first affinity information and the second affinity information relates to one or more of the group consisting of:
an age, a gender, a religion, an ethnicity, a language, a religion, an employer, an event, a task, an activity, a communication, a file, a show, a meeting, a class, a political topic, a sports topic, an educational subject, a religious topic, a research topic, a popular culture topic, a technology topic, an advertising topic, a geographic area, a virtual environment, a religious institution, an educational institution, an online forum, a social network, an individual, a sports team, a business, a charity, a government and a brand
([0070] – A limited profile used to search for Friends includes age)
Fig. 4A - The groups includes “The Boys”
[0041] - The user preference information includes events the user prefers
Fig. 7B – Meet up after work for game
Fig. 8A – Event
Fig. 9 Geographic area, displayed on a map
[0034] – Social network
[0069] – Received shared contact information includes professional information
[0088] - Advertisements).

Regarding claim 12, Altman teaches a method according to claim 1, wherein 
the first affinity preference specifies that the second affinity information must include a specific affinity
([0109] - Membership affinity includes that the users must be members of the group). 

 Regarding claim 13, Altman teaches a method according to claim 1, 
wherein each of the first contact information and the second contact information comprises one or more of the group consisting of:
a username, a unique ID, a name, one or more images, a residence, a mailing address, a phone number, an email address, a website, and an online account
([0055] – Image information
[0056] – personal identification information (PII) to be shared includes username, unique identifier, name, image, phone number, e-mail address
[0120] – Account information, including a mailing address). 
 

upon said determining that the second user information satisfies the first proximity preference, transmitting a first proximity notification to the first user device to thereby cause a proximity indicator associated with the first user device to activate and/or an action to occur
([0092] - A determination is made of any of the user's friends (includes a second friend) being within a specified radius, where when a friend enters this radius (both the first and second user satisfy the radius/proximity when within the radius), where when a friend enters this radius, as determined by the server computer, a message is sent from the server to the user over network link 908 and displayed on the user's mobile device 902). 
 
Regarding claim 15, Altman teaches a method according to claim 14 further comprising: 
upon said determining that the second user information satisfies the first affinity preference, transmitting a first affinity notification to the first user device to thereby cause an affinity indicator associated with the first user device to activate and/or an action to occur
([0092] - A determination is made of any of the user's friends, where a message is sent to the user and displayed on the user's mobile device 902
(When both members of same friends/affinity preference, display message 902 that indicates they are friends is displayed)). 
 
Regarding claim 16, Altman teaches a method according to claim 1, further comprising: 
receiving a connection confirmation, wherein the first connection notification is transmitted to the first user device upon receiving the connection confirmation
([0050] - The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users
(connection notification regarding status of the second user is received at first user device when connection of the second user confirmed)), and 
wherein said transmitting the first connection notification to the first user device causes a status indicator associated with the first user device to activate
([0050] - The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users
(connection notification received causes “free” status to be displayed on the first user device)). 

wherein a portion of the first affinity information is automatically determined or categorized
([0054] and Fig. 4A – The group/affinity information of first user is categorized as School Friends, The Boys or All Friends). 

Regarding claim 18, Altman teaches a proximity affinity apparatus comprising:
a memory storing first user information associated with a first user, the first user information comprising a proximity preference and an affinity preference
([0054] and Fig. 4B – The mobile device stores distance/radius preference for group of first user, the first user being associated with a particular radius (.5 miles, 1 mile, 5 miles, 10 miles or Any)), where the mobile device stores group with associated interest of first user, the first user being a member of a particular group (School Friends, The Boys or All Friends)
(first affinity preference = “Friend”)); and 
a processor adapted to:
receive or determine location information associated with a second user
([0092] and Fig. 9 - The user notified if a friend enters. The user location and radius are displayed on map 904. A message is sent from the server to the user over network link 908 and displayed on the user's mobile device 902
(first user device is notified of location of second user));
upon determining that the location information satisfies the proximity preference, cause a proximity notification to be provided to the first user
([0092] - A determination is made of any of the user's friends being within a specified radius, where when a friend enters this radius (both the first and second user satisfy the radius/proximity when within the radius), where when a friend enters this radius, as determined by the server computer, a message is sent from the server to the user over network link 908 and displayed on the user's mobile device 902);  
receive affinity information associated with the second user
([0054] and Fig. 4A – The mobile device stores group with associated interest of second user, the second user being a member of a particular group (School Friends, The Boys or All Friends)
(second affinity information = group));  
upon determining that the affinity information satisfies the affinity preference, cause an affinity notification to be provided to the first user
([0092] - A determination is made of any of the user's friends, where a message is sent to the user and displayed on the user's mobile device 902
(When both are part of same group of friends (friends/affinity preference), display message 902 that indicates they are friends is displayed)); and 
upon receiving or determining a connection confirmation, cause a connection notification to be provided to the first user
([0050] - The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users
(connection notification regarding status of the second user is received at first user device when connection of the second user confirmed)).

Regarding claim 19, Altman teaches a proximity affinity apparatus according to claim 19 further comprising
an output unit adapted to be activated based on one or both of the proximity notification and the affinity notification
(Fig. 9, message 902
(Display message 902 activated based on both the friends being within a proximity (.5 miles) and both members being friends)).

Regarding claim 20, Altman teaches a proximity affinity apparatus according to claim 19 further comprising 
a display having 
a proximity indicator
(Fig. 9, message 902 displays proximity), 
an affinity indicator
(Fig. 9, message 902 displays that both members are friends) and 
a status indicator
([0050] - The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users), 
wherein the proximity notification is provided to the first user via the proximity indicator
(Fig. 9, message 902 displays proximity on first user device), 
wherein the affinity notification is provided to the first user via the affinity indicator
(Fig. 9, message 902 displays that both members are friends on first user device), and 
wherein the connection notification is provided to the first user via the status indicator
([0050] – The status information includes both a status message, a user-programmed message that is displayed on the mobile devices of the other users, and an indication of availability of the user, such as "free" or "busy." A status flag can be defined to allow the user to specify whether he or she is busy or free to all or certain users
(status displayed on first user device)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Altman, in view of Dange, et al (US PG Publication 2017/0186232), hereafter Dange.

Regarding claim 5, Altman teaches a method according to claim 4.  
Altman does not teach wherein the maximum distance relates to a virtual environment.
In the same field of endeavor, Dange teaches the limitation(s) not taught by Altman, including
the maximum distance relates to a virtual environment
([0071] – A virtual object does not interact with the user unless the user initiates the interaction or the virtual object is located near the virtual user in the virtual environment (e.g., within less than a threshold distance).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altman, which includes communication between users based on affinity, to include Dange’s teaching of communication between users based on affinity and distance threshold within a virtual environment for the benefit of using three-dimensional virtual objects to interact with and guide users in virtual environments (see [0001]).


Altman does not teach wherein the area relates to a virtual environment.
In the same field of endeavor, Dange teaches the limitation(s) not taught by Altman, including
wherein the area relates to a virtual environment 
([0071] – A virtual object does not interact with the user unless the user initiates the interaction or the virtual object is located near the virtual user in the virtual environment (e.g., within less than a threshold distance).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altman, which includes communication between users based on affinity, to include Dange’s teaching of communication between users based on affinity and distance threshold within a virtual environment for the benefit of using three-dimensional virtual objects to interact with and guide users in virtual environments (see [0001]).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Altman, in view of Yu, et al (US PG Publication 2017/0171324), hereafter Yu.

Regarding claim 9, Altman teaches a method according to claim 1.
Altman does not teach
wherein said determining that the second user information satisfies the first affinity preference is based on a comparison of the first affinity information to the second affinity information.

	wherein said determining that the second user information satisfies the first affinity preference is based on a comparison of the first affinity information to the second affinity information
([0120 and 0121] When two mobile device users Joe and Jane share two friends 
[0121] They share the same interest, "tennis").  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altman, which includes determining interests among mobile device users, to include Yu’s teaching of determining interests among mobile device users for the benefit of generating recommendations using location information in conjunction with the context of user profiles from various data sources and/or social networks (see [0005]).
Regarding claim 10, Altman, in view of Yu, teaches a method according to claim 9.  Altman further teaches wherein 
the first affinity preference specifies that the second affinity information must include at least one affinity that matches an affinity included within the first affinity information
([0119] – When computing a relevance between the two mobile device users Joe and Jane, there are two matching factors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altman, in view of Yu, 
Regarding claim 11, Altman, in view of Yu, teaches a method according to claim 9.  Altman further teaches method according to claim 9, wherein 
the first affinity preference specifies that the second affinity information must be associated with an aggregate affinity score that meets or exceeds a minimum aggregate affinity score
([0119] – When computing a relevance score between the two mobile device users Joe and Jane, there are two matching factors).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Altman, in view of Yu, which includes determining interests among mobile device users, to include Yu’s teaching of determining interests among mobile device users for the benefit of generating recommendations using location information in conjunction with the context of user profiles from various data sources and/or social networks (see [0005]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kenthapadi, et al (US PG Publication 2018/0218327), hereafter Kenthapadi, teaches affinity matching based on group and user characteristics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



/FRANK E DONADO/Examiner, Art Unit 2641